 FORBIDDEN CITY RESTAURANTMingtree Restaurant, Inc. d/b/a Forbidden CityRestaurant and Hotel, Motel, Restaurant Em-ployees and Bartenders International Union,Local 20, AFL-CIO. Case 19-CA-13092November 16, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 29, 1982, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel filed a brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Mingtree Restaurant, Inc. d/b/a Forbidden CityRestaurant, Puyallup, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs accordingly:"(a) Polling or otherwise interrogating its em-ployees to ascertain their union views in the ab-I Respondent has requested oral argument. This request a herebydenied as the record, the exceptions, and the briefs adequately present theums and the positions of the parties.a The Administrative Law Judge correctly placed primary reliance onJacksxom Sportsear Corpoaton, 211 NLRB S91, fn. 3 (1974) for his find-ing that Respondent violated Sec. 8(aXI) and (5) by polling its employeesat a time when it did not posse sufficient objective evidence to supporta reasonble doubt of the incumbent Union's majority status. Tbe Admin-istrative Law Judge, however, also cites Taft Bradcarg WDAF-TEVAM-FM, 201 NLRB s01 (1973), to support a proposition analogous to thecontrary of his finding. We distinguish Taft. There the outcome of an em-ployee poll was but one factor underlying the Boud's finding that theemployer had a sufficient bami for doubt of the union's majority status atthe time recognition was withdrawn. Here, the factorn relied on by Re-spondent as indicatin ·lack of majority support are insufficient to justifythe taking of the poll itself in the first instance.·We shall modify the provisions of the Administrative Law Judge'srecommended Order to provide a cease-and-desit remedy for the 8(aXl)and (5) violations found by him with respect to Respondent's polling ofits employees.265 NLRB No. 52sence of objective considerations warranting a rea-sonable doubt of the Union's continuing status asthe collective-bargaining representative of the ma-jority of its employees."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT poll our employees or other-wise ask them about their union views in theabsence of objective considerations warrantinga reasonable doubt of the Union's continuingstatus as the collective-bargaining representa-tive of the majority of our employees.WE WILL, upon request, bargain collectivelyconcerning rates of pay, wages, hours of em-ployment, and other terms and conditions ofemployment with Hotel, Motel, RestaurantEmployees and Bartenders InternationalUnion, Local 20, AFL-CIO, as the exclusiverepresentative of all the employees in the ap-propriate unit described below. If an agree-ment is reached, we will, on request, sign suchan agreement. The appropriate unit is:All employees at our Puyallup, Washington,restaurant but excluding clericals, janitors,managers, owners, supervisors and guards asdefined in the Act.MINGTREE RESTAURANT, INC. D/B/AFORBIDDEN CITY RESTAURANTDECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:On December 22, 1981, the parties jointly served uponthe Deputy Chief Administrative Law Judge a motionfor transfer and stipulation of facts. Thereafter, on Janu-ary 14, 1982, an order granting the motion was issued byme, and a date for the filing of briefs was set. Pursuantto the foregoing motion and order, this matter was sub-mitted to me for decision, the parties having waived ahearing.The charge was filed on December 29, 1980, by Hotel,Motel, Restaurant Employees and Bartenders Interna-tional Union, Local 20, AFL-CIO (herein called theUnion). Thereafter, on April 8, 1981, the Acting Region-al Director for Region 19 of the National Labor Rela-tions Board (herein called the Board) issued a complaintand notice of hearing alleging a violation by MingtreeRestaurant, Inc. d/b/a Forbidden City Restaurant409 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(herein called Respondent), of Section 8(a)(l) and (5) ofthe National Labor Relations Act, as amended (hereincalled the Act).Following the submission of this matter to me, bothcounsel for the General Counsel and counsel for Re-spondent, on February 25, 1982, filed briefs in support oftheir respective positions.Upon the entire stipulated record, and consideration ofthe briefs submitted, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Washington corporation engaged inthe restaurant business in Puyallup, Washington. In thecourse and conduct of its business operations, Respond-ent has annual gross sales in excess of $500,000, and an-nually purchases goods and materials in excess of $50,000directly from sources outside the State of Washington, orfrom suppliers within said State which in turn obtainedsuch goods and materials directly from sources outsidethe State. It is admitted, and I find, that Respondent is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherRespondent has violated Section 8(a)(l) and (5) of theAct by withdrawing recognition from the Union, con-ducting a private poll of its employees' desire for contin-ued union representation, and thereafter refusing to bar-gain with the Union as the exclusive collective-bargain-ing representative of its employees.B. The FactsThe stipulated facts herein are, in pertinent part, as fol-lows:The Union was voluntarily recognized by Respondentat one of its Chinese restaurants known as the ForbiddenCity Restaurant in Puyallup, Pierce County, Washington.Prior to this voluntary recognition in 1971 and thereaf-ter, the employees of the Forbidden City Restaurant hadnever expressed a desire to be represented by the Union,no election was ever held to determine whether theUnion would be the representative of the employees, norequest to bargain was received, and no authorizationcards were signed.After initial recognition in 1971, Respondent became a"me-too" signer of successive collective-bargainingagreements negotiated by the Union and the PierceCounty Restaurant Owners Association. These succes-sive agreements contained union-security clauses requir-ing compulsory union membership or discharge, togetherwith provisions for various pension and health and wel-fare trusts funded by per-hour contributions by Respond-ent. The most recent agreement expired on August 1,1980.In late July or early August 1980, O. W. Hollowellwas retained as labor counsel for Respondent. OnAugust 13, 1980, Hollowell met with representatives ofthe Union and informed the Union of his authorization tonegotiate for Respondent as well as another restaurantoperated by the Great Orient West Corporation, not in-volved herein. The parties exchanged proposals andagreed to meet again on September 8, 1980.On September 5, 1980, an RM petition was filed onbehalf of the Great Orient West Corporation (Case 19-RM-1664). At the meeting on September 8, 1980, theparties agreed to further suspend negotiations pendingresolution of the Great Orient West Corporation's RMpetition. On October 24, 1980, an RM petition was filedon behalf of Respondent (Case 19-RM-1668).In early November 1980, Respondent was informed byRegional Office that its RM petition was going to be dis-missed for insufficient objective considerations. This peti-tion was subsequently withdrawn by Respondent.The in-sufficient objective considerations submitted by Respond-ent included affidavits of the manager and floor managerof the restaurant stating in essence that:(1) Only 20%-30% of the employees wereunion members;(2) Eight (8) cooks and six (6) waitresses, out of awork force of about 28 employees, expressed stronganti-union sentiments;(3) Increased reports of anti-union sentiments;(4) High employee turnover;(5) No grievance history.On November 9, 1980, the Union made a written re-quest to Respondent for a renewal of bargaining. On De-cember 5, Respondent caused a secret-ballot election tobe conducted at Respondent's premises by the CertifiedPublic Accounting firm of Hubbard & O'Connor. Therewere 26 employees eligible to vote; 8 voted for theUnion, 14 voted against the Union, and 4 did not vote.There is no contention of impropriety regarding themanner in which the employees were apprised of theelection, or in the conduct of the election or tally of bal-lots.On December 8, 1980, Hollowell informed the Unionthat bargaining would proceed on behalf of the GreatOrient West Corporation but that Respondent herein re-fused to bargain further with the Union because theabove poll indicated the Union failed to represent a ma-jority of its employees. At all times since, Respondenthas refused to bargain with the Union for a contract cov-ering its employees.C. Analysis and ConclusionsThe applicable law governing an employer's with-drawal of recognition is succinctly summarized in UnitedSupermarkets, Inc., 214 NLRB 958 (1974), enfd. 524 F.2d239 (5th Cir. 1975). There, the Board states:410 FORBIDDEN CITY RESTAURANTOn the basis of well-established law, the Union'scontractual relations give rise to a presumption ofmajority status that continues after the expiration ofthe contract. In the face of this presumption, Re-spondent's withdrawal of recognition must be foundunlawful unless (1) competent evidence establishedthat the Union no longer commanded a majority asof date of Respondent's refusal to bargain, or (2)Respondent had a reasonable doubt based on objec-tive facts as to the Union's continuing majoritystatus. A showing of such doubt requires more thanan employer's mere assertion of it, and more thanproof of the employer's subjective frame of mind.The assertion must be supported by objective con-siderations, that is, some substantial and reasonablegrounds for believing the union has lost its majoritystatus.The crucial question is whether a majority of em-ployees have expressed dissatisfaction with theUnion as their collective-bargaining representativeThe thrust of Respondent's defense is predicated uponits initial recognition of the Union in 1971 and the simul-taneous entering into a contract containing a union-secu-rity clause. Thus, Respondent, contending that the Unionwas unlawfully recognized in 1971, argues that the main-taining of a contract with a minority union which con-tains a union-security clause constitutes a continuing vio-lation of the Act and creates a presumption that any sub-sequent acquisition of majority status is attributable tothe earlier improper recognition.This precise argument has been clearly rejected, and ithas been consistently held that an employer may notwithdraw recognition from a union based on an unlawfulrecognition which occurred outside the 6-month statute-of-limitations period as set forth in Section 10(b) of theAct. Local Lodge No. 1424, International Association ofMachinists, AFL-CIO [Bryan Manufacturing Co.] v.N.LR.B., 362 U.S. 411 (1960); North Bros Ford, Inc.,220 NLRB 1021 (1975), and cases cited therein; TahoeNugget, Inc. d/b/a Jim Kelley's Tahoe's Nugget, 227NLRB 357 (1976), enfd. 584 F.2d 293 (9th Cir. 1978);Morse Shoe. Inc., 231 NLRB 13 (1977), enfd. 591 F.2d542 (9th Cir. 1979). Thus, Respondent's argument isclearly without merit.Respondent does not contend in its brief that the ob-jective considerations enumerated in the above stipula-tion of facts were legally sufficient to support a reason-able doubt as to the Union's continuing majority status,or that the Regional Director erred in concluding thatthe RM petition should be dismissed because of a defi-ciency in Respondent's proffered objective consider-ations. Indeed, Respondent elected not to except to theRegional Director's determination, and withdrew its peti-tion upon being advised that, absent withdrawal, the pe-tition would be dismissed.Moreover, clear case precedent establishes that certainfactors relied on by Respondent to show loss of unionmajority are insufficient to warrant the withdrawal ofrecognition. Thus, neither a showing that less than a ma-jority of employees are members of an incumbentunion,' high employee turnover,2or the mere fact thatthere has been "no grievance histroy,"3provides thenecessary degree of evidence.The stipulation of facts includes the following:The insufficient objective considerations submittedby the Employer included affidavits of the managerand floor manager of the restaurant stating in es-sence that:(2) Eight (8) cooks and six (6) waitresses, out of awork force of about 28 employees, expressed stronganti-union sentiments;(3) Increased reports of anti-union sentiments;Regarding the foregoing stipulation, counsel for theGeneral Counsel states in his brief:...Although the affidavits of Respondent's man-ager and floor manager indicate that eight cooksand six waitresses expressed strong anti-union senti-ments, their affidavits did not state what those state-ments were. Accordingly, the Regional Directorwas correct in determining that such self servingstatements by Respondent's supervisory personnelwere insufficient to support a good faith doubt ofthe Union's majority status.It appears that under the present state of Board law,an employer has sufficient objective considerations towithdraw recognition from a union when at least 50 per-cent of the unit employees have voluntarily expressedantiunion sentiments which, collectively, may be deemedto raise a reasonable doubt regarding the Union's con-tinuing majority status. White Castle System, Inc., 224NLRB 1089 (1976); Faye Nursing Home, Inc., d/b/aGreen Oak Manor, 215 NLRB 658, 664 (1974); Sierra De-velopment Company d/b/a Club Cal-Neva, supra.As noted above, Respondent's brief is silent on thismatter, and offers no guidance regarding how the fore-going stipulation should be interpreted or construed, orits significance to Respondent's defense. Upon carefullyconsidering this particular matter, I conclude that thestatements contained in the managers' affidavits to theeffect that half the unit employees expressed strong an-tiunion sentiments should be construed as tantamount toallegations, but not proof, of the alleged facts containedtherein. I therefore conclude that Respondent has notsustained its burden of proof in this regard.I Petroleum Contractors Inc., 250 NLRB 604, 607 (1980), enfd. 659F.2d 1069 (3d Cir. 1981); Terrell Machine Company., 173 NLRB 1480(1969), enfd. 427 F.2d 1088 (4th Cir. 1970), cert. denied 398 U.S. 929;United Aircraft, 169 NLRB 480 (1967).2 Printers Service. Inc.. Photo-Composition Service. Inc., 175 NLRB 809(1969), enfd. 434 F 2d 1049 (6th Cir. 1970).' Sierra Development Company d/b/a Club Cal-Neva, 231 NLRB 22(1977), enfd. 604 F.2d 606 (9th Cir. 1979).411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving arrived at this conclusion, I therefore find thatthe poll conducted by Respondent, albeit under theguidelines of Struksnes Construction Company, Inc., 165NLRB 1062 (1967), was unlawful, as Respondent did nothave sufficient objective considerations upon which tobase a reasonable doubt of the Union's majority statusprior to conducting the poll. See Jackson Sportswear Cor-poration, 211 NLRB 891, fn. 3 (1974); Montgomery Ward& Co., Incorporated, 210 NLRB 717 (1974); Mid-Conti-nent Refrigerated Service Company, 228 NLRB 917, fn. 2(1977). But cf. Taft Broadcasting WDAF-TVE AM-FM,201 NLRB 801, 803 (1973).Respondent, in its brief, does not take issue with theappropriateness of the alleged bargaining unit. It is clearand I find that the bargaining unit, composed of all em-ployees at the restaurant but excluding clericals, janitors,managers, owners, supervisors and guards as defined inthe Act, is appropriate for the purposes of collective bar-gaining. Indeed, it has been recognized as such by Re-spondent over a- 10-year period as reflected by a succes-sion of collective-bargaining agreements.On the basis of the foregoing, I find that the Respond-ent has violated and is violating Section 8(a)(1) and (5) ofthe Act, as alleged, by unlawfully conducting a poll ofits unit employees' desire for union representation, andthereafter withdrawing recognition from the Union.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated and is violating Section8(aXl) and (5) of the Act, as alleged.THE REMEDYHaving found that Respondent violated and is violat-ing Section 8(aX1) and (5) of the Act, I recommend thatit be required to cease and desist therefrom and that ittake certain affirmative action described below, designedto effectuate the policies of the Act.Based on the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER4The Respondent, Mingtree Restaurant, Inc. d/b/a For-bidden City Restaurant, Puyallup, Washington, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Hotel, Motel,Restaurant Employees and Bartenders InternationalUnion, Local 20, AFL-CIO, as exclusive bargaining rep-resentative of all its employees at its Puyallup, Washing-ton, restaurant, but excluding clericals, janitors, manag-ers, owners, supervisors and guards as defined in theAct.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain collectively concerning ratesof pay, wages, hours of employment, and other termsand conditions of employment with Hotel, Motel, Res-taurant Employees and Bartenders International Union,Local 20, AFL-CIO, as the exclusive representative ofall the employees in the appropriate unit described aboveand, if an agreement is reached, embody it in a signedcontract.(b) Post at its restaurant located in Puyallup, Washing-ton, copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.B In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."412